No. 84-520
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    1985



STATE OF I.IONTANA,

                        Plaintiff and Respondent,
    -vs-
DONALD FLAMM,

                        Defendant and Appellant.




APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone,
                The Honorable William J. Speare, Judge presiding.

COUNSEL OF RECORD:

       For Appellant:
                Allen Beck, Billings, Montana

       For Respondent :
                Hon. Mike Greely, Attorney General, Helena, Montana
                Harold Hanser, County Attorney, Billings, Montana



                                Submitted on Briefs:    March 21, 1985

                                             Decided:   April 16, 1985




                                Clerk
Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.
        Defendant, Donald Flamm appeals the August                    17, 1984,

order of the Thirteenth Judicial District Court, County of
Yellowstone, which revoked a                previously ordered         suspended
sentence and denied his motion to withdraw an earlier plea of
guilty.    We affirm the order of the District Court.
        In March 1981, defendant was charged with alternative
counts     of    criminal mischief,          both      felonies.      Defendant
entered pleas of not guilty to both counts on May 20, 1981.
On   September        22, 1981, the Yellowstone County Attorney's
Office filed its notice to increase punishment pursuant to

S 46-18-503, MCA             (1981), the     persistent      felony     statute.
Thereafter, defendant moved on November 12, 1981, to withdraw
his plea of not guilty and enter a plea of guilty to the
second criminal mischief count.                 On that same day, the State
moved     to    dismiss       Count   I   and    the    notice   of    increased
punishment.           Both     motions    were   granted.        Defendant was
sentenced December 23, 1981, to a term of ten years at the
Montana State Prison, with the entire term suspended upon the
usual     terms       and     conditions.        The   County    Attorney   had
recommended that defendant be required to serve the entire
sentence.
        In October 1982, defendant was charged in North Dakota
with the delivery of a controlled substance a.nd with being an
accomplice       to     the    delivery     of    a    controlled     substance.
Following a       jury trial, defendant was               convicted on both
charges and sentenced to six years in the North Dakota State
Prison.         Defendant lost his appeal of those convictions.
However, the United States Court of Appeals for the Eighth
Circuit has granted his application for a certificate of
probable cause in a habeas corpus action.
      Upon extradition to Montana, defendant was given notice
of   the    State's     March    21,    1983, petition    to    revoke    the
December 23, 1981, order suspending his ten-year sentence.
Following       numerous        procedural     maneuverings,        defendant
appeared with court-appointed counsel on August 8, 1984, for
a hearing on the petition to revoke.             Defendant also moved to
withdraw his November 12, 1981, plea of guilty.                     The trial
judge      thereafter    granted       State's petition   to    revoke    and
denied      defendant ' s     motion     to   withdraw.       Defendant   is
presently     serving his        ten-year     sentence at Montana State
Prison.
     Defendant raises the following issues in his appeal:
      1.    Whether     the     District      Court   erred    in     denying
defendant's motion to withdraw his plea of guilty?
      2.    Whether the District Court had authority to revoke
the order s~zspendingdefendant's sentence?
     Defendant contends that he pled guilty to Count I1 only
as a result of the combined inducement of his attorney and
probation officer.          The trial judge found this contention to
be unsupported by the evidence and denied defendant's motion
to withdraw his plea of guilty.
     "Review of a motion to withdraw a guilty plea
     requires the consideration and balancing of at
     least three relevant factors:    ' (1) the adequacy
     of the interrogation by the District Court of the
     defendant at the entry of the guilty plea as to the
     defendant's understanding of the consequences of
     his plea, (2) the promptness with which the
     defendant attempts to withdraw the prior plea, and
     (3) the fact that the defendant's plea was
     apparently the result of a plea bargain in which
     the guilty plea was given in exchange for dismissal
     of another charge.           ...
                               I '1
                                    State v. Laverdure
     (Mont. 1984), 685 P.2d 375, 377, 41 St.Rep. 1570,
     1572,    citing   State    v.   Huttinger   (1979),
     182 Mont. 50, 54, 595 P.2d 363, 366.
     A trial judge's interrogation of a defendant seeking to
enter a guilty plea has been held to be sufficient if the
trial judge:
        "'examines the defendant, finds him         to be
        competent, and determines from him that his plea of
        guilty is voluntary, he understands the charge and
        his possible punishment, he is not acting under the
        influence of drugs or alcohol, he admits his
        counsel is competent and he has been well advised,
        and he declares in open court the facts upon which
        his guilt is based      ..
                               . ." State v. Lewis (1978),
        177 Mont. 474, 485, 582 P.2d 346, 352.
Defendant in this case was questioned regarding nearly all
these issues.      His private attorney also stated that he was
satisfied      tha-t defendant       knew     he   was   guilty   and    that
defendant's entry of plea was made voluntarily and without
coercion.
        Defendant's attempt to withdraw his plea was not prompt.
In fact, defendant did not attempt to withdraw his plea until
nearly three years after it was entered, when he was in
danger of having his suspended sentence revoked.
        Finally, defendant's plea was apparently the result of a
plea bargain.      A second count against defendant and notice of
the     State's   intent   to   have    him    designated    a    persistent
offender were dropped the day defendant entered his guilty
plea.
        There is no evidence in the record of defendant being
coerced to plead guilty.          Given defendant ' s previous record,
the State had every right to attempt to have him designated a
dangerous offender.        That portion of the trial judge's order
denying defendant's motion to withdraw his plea of guilty is
affirmed.
        Defendant's second issue was not raised at the lower
court level.      Absent plain error in the trial court, we will
not consider issues raised for the first time on appeal.
Rule 103(d), M0nt.R.Evid.i           Reno v. Erickstein (Mont. 1984),
679 P.2d 1204, 1207-1209, 41 St.Rep. 537, 540-542. There is
no error here.       Section 46-18-203, MCA, allows a sentencing
judge     to   revoke   the     suspension     of    a   sentence   at   his
discretion.   One condition of defendant's suspended sentence
was that he refrain from violating any laws.       Defendant
admitted to the sen.tencing judge that he had violated the
I-aws of North Dakota by delivering a controlled substance.
The trial judge did not abuse his discretion when he revoked
defendant's suspended sentence.
    Affirmed.




We concur:        /